                                                             Case 1:18-cv-06333-ENV-ST Document 1 Filed 11/07/18 Page 1 of 4 PageID #: 1



                                                            BARSHAY SANDERS, PLLC
                                                            100 Garden City Plaza, Suite 500
                                                            Garden City, New York 11530
                                                            Tel: (516) 203-7600
                                                            Fax: (516) 706-5055
                                                            Email: ConsumerRights@BarshaySanders.com
                                                            Attorneys for Plaintiff
                                                            Our File No.: 116278

                                                                                          UNITED STATES DISTRICT COURT
                                                                                          EASTERN DISTRICT OF NEW YORK



                                                            Vincent Pena,                                                Docket No:

                                                                                     Plaintiff,                          COMPLAINT

                                                                                          vs.
                                                                                                                         JURY TRIAL DEMANDED
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                            Alltran Financial, LP,

                                                                                  Defendant.


                                                                    Vincent Pena (hereinafter referred to as “Plaintiff”), by and through the undersigned
                                                            counsel, complains, states and alleges against Alltran Financial, LP (hereinafter referred to as
                                                            “Defendant”), as follows:
                                                                                                      INTRODUCTION
                                                                    1.      This action seeks to recover for violations of the Fair Debt Collection Practices
                                                            Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
                                                                                                  JURISDICTION AND VENUE
                                                                    2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
                                                            and 15 U.S.C. § 1692k(d).
                                                                    3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
                                                            events or omissions giving rise to the claim occurred in this Judicial District.
                                                                    4.      At all relevant times, Defendant conducted business within the State of New
                                                            York.




                                                                                                              1
                                                             Case 1:18-cv-06333-ENV-ST Document 1 Filed 11/07/18 Page 2 of 4 PageID #: 2



                                                                                                        PARTIES

                                                                    5.     Plaintiff Vincent Pena is an individual who is a citizen of the State of New York
                                                            residing in Richmond County, New York.
                                                                    6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                                    7.     On information and belief, Defendant Alltran Financial, LP, is a Texas Limited
                                                            Partnership with a principal place of business in Harris County, Texas.
                                                                    8.     Defendant is regularly engaged, for profit, in the collection of debts allegedly
                                                            owed by consumers.
                                                                    9.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                                                                                    ALLEGATIONS

                                                                    10.    Defendant alleges Plaintiff owes a debt (“the Debt”).
                                                                    11.    The Debt was primarily for personal, family or household purposes and is
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                            therefore a “debt” as defined by 15 U.S.C. § 1692a(5).
                                                                    12.    Sometime after the incurrence of the Debt, Plaintiff fell behind on payments
                                                            owed.
                                                                    13.    Thereafter, at an exact time known only to Defendant, the Debt was assigned or
                                                            otherwise transferred to Defendant for collection.
                                                                    14.    In its efforts to collect the debt, Defendant contacted Plaintiff by letter (“the
                                                            Letter”) dated November 24, 2017. (“Exhibit 1.”)
                                                                    15.    The Letter was the initial communication Plaintiff received from Defendant.
                                                                    16.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

                                                                                                    FIRST COUNT
                                                                                      Violations of 15 U.S.C. §§ 1692g and 1692e

                                                                    17.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                    18.    15 U.S.C. § 1692g provides that within five days after the initial communication
                                                            with a consumer in connection with the collection of any debt, a debt collector shall, unless the
                                                            information is contained in the initial communication or the consumer has paid the debt, send the
                                                            consumer a written notice containing certain enumerated information.
                                                                    19.    15 U.S.C. § 1692g(a)(1) requires the written notice provide “the amount of the



                                                                                                             2
                                                              Case 1:18-cv-06333-ENV-ST Document 1 Filed 11/07/18 Page 3 of 4 PageID #: 3



                                                            debt.”
                                                                     20.   15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
                                                            misleading representations or means in connection with the collection of any debt.
                                                                     21.   15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
                                                            amount, or legal status of any debt.
                                                                     22.   15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation
                                                            or deceptive means to collect or attempt to collect any debt.”
                                                                     23.   The Letter lists an “Amount Due” of $15,265.25.
                                                                     24.   The Debt was not $15,265.25.
                                                                     25.   The “Amount Due” listed on the Letter includes estimated charges not actually
                                                            accrued.
                                                                     26.   The “Amount Due” listed on the Letter includes estimated charges not actually
                                                            owed.
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500




                                                                     27.   The Letter fails to contain an explanation, understandable by the least
                          GARDEN CITY, NEW YORK 11530




                                                            sophisticated consumer, of the estimated charges.
                                                                     28.   The Letter did not convey “the amount of the debt” clearly from the perspective
                                                            of the least sophisticated consumer.
                                                                     29.   The Letter did not convey “the amount of the debt” accurately from the
                                                            perspective of the least sophisticated consumer.
                                                                     30.   The Letter did not convey “the amount of the debt” without ambiguity from the
                                                            perspective of the least sophisticated consumer.
                                                                     31.   The Letter did not adequately set forth “the amount of the debt” as required by 15
                                                            U.S.C. § 1692g.
                                                                     32.   The Letter violates 15 U.S.C. § 1692g.
                                                                     33.   The Letter’s statement that Plaintiff owed $15,265.25 is false.
                                                                     34.   The Letter’s statement that Plaintiff owed $15,265.25 is a false representation of
                                                            the amount of the Debt in violation of 15 U.S.C. § 1692e(2)(A).
                                                                     35.   The Letter’s statement that Plaintiff owed $15,265.25 is a false representation
                                                            and/or deceptive means to attempt to collect the Debt in violation of 15 U.S.C. § 1692e(10).




                                                                                                               3
                                                             Case 1:18-cv-06333-ENV-ST Document 1 Filed 11/07/18 Page 4 of 4 PageID #: 4




                                                                                                      JURY DEMAND

                                                                  36.        Plaintiff hereby demands a trial of this action by jury.

                                                                                                  PRAYER FOR RELIEF
                                                                  WHEREFORE, Plaintiff respectfully requests judgment as follows:
                                                                        a.      Damages against Defendant pursuant to 15 U.S.C. § 1692k; and
                                                                        b.      Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and
                                                                        c.      Plaintiff's costs; all together with
                                                                        d.      Such other relief that the Court determines is just and proper.


                                                            DATED: November 6, 2018

                                                                                                            BARSHAY SANDERS, PLLC
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                                                            By: _/s/ Craig B. Sanders ____________
                                                                                                            Craig B. Sanders, Esq.
                                                                                                            100 Garden City Plaza, Suite 500
                                                                                                            Garden City, New York 11530
                                                                                                            Tel: (516) 203-7600
                                                                                                            Fax: (516) 706-5055
                                                                                                            csanders@barshaysanders.com
                                                                                                            Attorneys for Plaintiff
                                                                                                            Our File No.: 116278




                                                                                                                4
